PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/869,457
Filing Date: 29 Sep 2015
Appellant(s): Prechtl et al.1



__________________
Mark Bilak
For Appellant


EXAMINER’S ANSWER



This is in response to the appeal brief filed 1/15/2021.
(I) Grounds of rejection to be reviewed on Appeal
Every ground of rejection set forth in the Final Office Action mailed 07/31/2020 (hereinafter “FA”) from which the appeal is taken is being maintained by the Examiner, all of which are incorporated. 37 C.F.R. § 41.39(a)(1).  Claims 1, 2, 7-9, 11-13, 18 and 20 stand rejected.  Claims 6, 10, 17 and 19 have been withdrawn.  No new grounds of rejection are entered.

(II) References Applied in the Contested Rejections
U.S. Pat. Pub. No. 2009/0106727 to Feilchenfeld et al. (Feilchenfeld)
U.S. Pat. No. 5,851,603 to Tsai et al. (Tsai)
U.S. pat. Pub. No. 2002/003648 to Matsunaga et al. (Matsunaga)
U.S. Pat. Pub. No. 2004/0094839 to Fitzsimmons et al. (Fitzsimmons)
U.S. Pat. Pub. No. 2015/0295051 to Donkers et al. (Donkers)
Applicants’ Admitted Prior Art (AAPA) 

(III) Appellant’s Definition of “Interlayer Dielectric” submitted as Exhibit A under Evidence Appendix: Definitions Are Not Evidence per Bd.R. 41.30
Appellant indicates in their brief that they have submitted Exhibit A, which is a definition of the term “interlayer dielectric” sourced from the website “semi1source.com.” Although appellant characterizes this definition under “Evidence Appendix,” dictionary definitions are not evidence. See esp. 37 C.F.R. § 41.30 (highlighting, within the definition of “Evidence,” that “[under the subpart for ex parte Appeals] Evidence does not include dictionaries, which may be cited before the Board.”)(emphasis original). For 

(IV) Issues on Appeal: Same vs. Distinct dielectric layers
Appellant contests the following rejections:
The obviousness rejections of Claims 1-3, 7-9, 12-14, 18 and 20 over Feilchenfeld in view of Tsai.
The obviousness rejections of Claims 8 and 18 over Feilchenfeld and Tsai further in view of Matsunaga and Fitzsimmons.
The obviousness rejection of Claim 11 over Feilchenfeld and Tsai further in view of Donkers and AAPA.
The main thrust of Appellants’ arguments are that Feilchenfeld does not teach a nitride barrier layer that is embedded in a single dielectric layer, but rather is in between two separate and distinct dielectric layers. 

(V) Response to Argument
(A) The dielectric layers of Feilchenfeld are structurally identical and manufactured in the identical fashion as the dielectric layers at issue.  
Appellants argue 2 that in the instant drawings, dielectric layers 138 and 140 are the same interlayer dielectric 126, and the barrier layer 134 is embedded therein, and that the oxide layers 130 and 150 of Feilchenfeld are different dielectric layers, and 140 of Feilchenfeld cannot be “interposed between a first oxide and a second oxide of the same interlayer dielectric.
The following Appellants’ description of how dielectric layers 138, 134 and 140 are formed:
The barrier 134 shown in FIG. 1 can be formed by a 3-step deposition process. The 3-step deposition process includes depositing the first oxide layer 138 of the uppermost interlayer dielectric 126 on the metal layer 128 just below the uppermost metal layer 130, depositing silicon oxynitride or silicon nitride on the first oxide layer 138 and depositing the second oxide layer 140 of the uppermost interlayer dielectric 126 on the silicon oxynitride/silicon nitride.3

Essentially, Appellants have defined two sequentially formed oxide layers 138 and 140 as a single dielectric layer 126, with a nitride barrier layer 134 embedded therein.  There are no other examples of how else dielectric layer 126 can be formed.
Feilchenfeld forms their structure in an identical 3-step deposition process.  First, in Fig. 1C, first oxide layer 130 is deposited. Then, in Fig. 1D, nitride barrier layer 140 is deposited.  Then, in Fig. 1E, second oxide layer 150 is deposited. The combination of the oxide layers 130 and 150 of Feilchenfeld is identical in structure and method of production to the interlayer dielectric 126 of the instant application. 
Therefore, the sequentially formed oxide layers 130 and 150 of Feilchenfeld are also the “same” interlayer dielectric, in so far as “same” is used by Appellants to define how 126 is composed of sequentially formed layers 138 and 140.  Appellants argue that there is a “clear structural difference”4 between the laminate 138/134/140 of the instant application and the laminate 130/140/150. However, no evidence has been put forth to show any such structural difference. 
(B) Tsai gives excellent motivation to combine its teachings with Feilchenfeld to arrive at the Claimed invention.
Appellants argue5 that the diffusion barrier layer of Feilchenfeld is a copper diffusion barrier, and is incompatible with the diffusion barrier layer of Tsai.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.6  
In this case, the person of ordinary skill in the art, having the benefit of Feilchenfeld and Tsai, is taught by Feilchenfeld that barrier layers should be placed between various oxide layers in an interlayer dielectric. The person is further taught by Tsai that such barrier layers should be configured to keep sodium and potassium ions as well as moisture from diffusing into the underlying devices since such contaminants are known to degrade electrical performance of such devices.7  There is no evidence that such a configuration would make the barrier layer of Feilchenfeld “unsatisfactory for its intended purpose” as argued by Appellants.8 Appellants further argue that no evidence has been offered that modifying Feilchenfeld’s diffusion layer would not reduce its effectiveness as a copper diffusion barrier. However, Examiner is not aware of any putting such a burden on the Office. The burden is on Appellants to show that modifying Feilchenfeld’s barrier with Tsai’s barrier would render Feilchenfeld’s barrier 9 but do not provide any evidence that a nitride layer configured to prevent the diffusion of ions would not similarly prevent the diffusion of copper.  Feilchenfeld merely states throughout that a nitride barrier layer serves as an effective copper migration barrier, with no limitations on how the nitride barrier layer is specifically configured. Nothing on the record save for appellant’s conclusory statement suggests any other nitride layer would not be similarly effective.  
In fact, sodium ions have a radius of 113-132 pm10 depending upon the orbital coordination type of the ion. Copper atoms have a radius of 135 pm.11 Therefore, the barrier layer of Tsai, configured to prevent the diffusion of the smaller sodium ions, would similarly prevent the diffusion of the larger copper atoms. 

(C) The above reasoning regarding same vs. distinct barrier layers applies to Claim 7.
Tsai teaches that a stacked oxide/ nitride/oxide barrier layer is known.12 Appellants do not argue this teaching of Tsai. Appellants maintain the argument that Feilchenfeld teaches two separate dielectric layers. Examiner contends that the above reasoning similarly applies.


(D) Claim 9 is sufficiently broad to encompass that each individual barrier comprises different materials. 
Appellants argue13 that the combination of Feilchenfeld, and Tsai do not teach that different barrier layers may comprise different materials. However, the claim is simply limited to “wherein the barrier layers comprise different materials.” It is not limited to “wherein the barrier layer and the additional barrier layer are comprised of different materials.” Claim 9 is sufficiently broad enough that it may be interpreted such that each barrier layer individually comprises different materials. Tsai teaches an oxide/ nitride/ oxide barrier layer that is not contested by Appellants. 
Feilchenfeld modified by Tsai, Matsunaga and Fitzsimmons14 is a structure having multiple barrier layers, each barrier layer being a stack of oxide and nitride, wherein the nitride layer is configured to prevent the migration of ions. Therefore, the limitation “wherein the barriers comprise different materials is satisfied, since each barrier comprises oxide and nitride, different materials. 

(E)Appellants explicitly state that a thin, ineffective surface passivation layer is prior art with regards to the rejection of Claim 11.
Appellants argue 15 that no explicit statement regarding prior art has been made with respect to the “passivation layer… [that] does not prevent the diffusion of water, water ions, sodium ions and potassium ions into the III-V semiconductor body.”  However, Appellants state as background:
Conventional GaN HEMT (high electron mobility transistor) device structure has a passivation layer on top of the uppermost power metal layer… The silicon nitride surface passivation layer typically has low nitride density and therefore is an ineffective barrier against ions. Even in the case of a nitride-dense surface passivation layer, a standard 100 nm thick silicon nitride layer may be too thin to block ions over the required device lifetime. Without damage to the top passivation layer, this conventional GaN HEMT device structure concept can withstand temperature, humidity and bias (THB) testing, which often is a required test for releasing a product into the market.16

The words “conventional,” “typical,” and “standard are all indicative of known prior art processes. The examiner must determine whether the subject matter identified as "prior art" is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another.17  In this case, nothing on the record states that the conventional device described is the work of the Appellants. 
Donkers is introduced to show a nitride surface passivation 60 as required by Claim 11 that is between 50-100nm thick.18 Appellants in the above quoted section state that a standard passivation thickness of 100nm would not be sufficient to prevent the migration of ions. Therefore, the surface passivation layer of Donkers would similarly not prevent the diffusion of ions,19 meeting the requirements of Claim 11. Donkers further provides excellent motivation: that such a step is “critical” in the formation of GaN devices, a material suggested by Feilchenfeld.20 AAPA is merely introduced for additional motivation. In the event that AAPA is not considered prior art, Donkers 21
 
(III) Conclusion
	For the above reasons, it is believed the rejections should be maintained. Respectfully Submitted,
	EVREN SEVEN
	/Evren Seven/
	Primary Examiner, Art Unit 2812

	Conferees:
	
Charles Garber
	/CHARLES D GARBER/           Supervisory Patent Examiner, Art Unit 2812                                                                                                                                                                                             
Helal Algahaim
/HELAL A ALGAHAIM/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee
In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The word “appellant” refers to “applicant” as defined in 37 C.F.R. 1.42(b). The real party in interest is Infineon Technologies AG
        2 Appeal Brief, hereinafter AB, page 5
        3 Instant Specification, [0027], emphasis added
        4 AB, page 7
        5 AB, page 10
        6 See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
        7 Tsai, Col. 1 lines 23-29
        8 AB, page 11
        9 AB, page 10
        10 https://www.webelements.com/sodium/atom_sizes.html
        11 https://www.webelements.com/copper/atom_sizes.html
        12 FA, page 4
        13 AB, page 12
        14 As a formal matter, the rejection of Claim 9 in FA, page 5 should have been under the heading for the rejections of Claims 8 and 18 on page 6, since Claim 9 depends from Claim 8. The same reasoning for the rejections stand.
        15 AB, page 13
        16 Specification, [0006], emphasis added
        17 MPEP 2129(I), emphasis added
        18 FA, page 7
        19 Identical materials have identical characteristics, see MPEP 2112.01
        20 Id.
        21 Relying only on Feilchenfeld, Tsai and Donkers rather than Feilchenfeld, Tsai, Donkers and AAPA in the rejection of Claim 11 would not be a new grounds of rejection, see MPEP 1213.02(II)(3).